The Court.

It is true that the courts in Virginia have been very liberal in admitting any plea, at the next term after an office judgment, which was necessary to bring forward the substantial merits of the case, whether it was strictly an issuable plea, or not. But at a subsequent term, it is a matter of mere discretion with the court whether they will admit any special plea at all.
In the present case the facts, stated in the plea offered, might have been given in evidence on the general issue ; the court exercised their discretion soundly in rejecting the plea.
Judgment affirmed.